Title: To James Madison from Thomas Deye Owings and Others, 8 October 1816
From: Owings, Thomas Deye
To: Madison, James


        
          Montgomery County Mt Sterling Octr. 8th. 1816
        
        To the president of the United States, the undersigned beg leave to represent—That the recent death of the Honble. H. Innes has occasioned a vacancy in the Federal Judiciary in this State. To fill this vacancy we recommend John T. Mason of Lexington as a fit person we consider him well qualified for the station.
        He has recvd a liberal Education, and spent several years in the Study & practice of Law. He has been a resident in this State for upwards of Four years. During the late war he has become generally known to the people of the State, and become remarkable for his patriotic zeal, and devotion to the republican cause. His integrity talents, and agreeable manners as a Gentleman, are universally admired.
        And we have no hesitation in saying that his appointment to this office would be highly satisfactory to the people of this state, and be entirely agreeable to the Honble. Judge with whom he will be associated.
        
          Thos Deye OwingsThomas FletcherC NicholasGeorge StocktonJohn Jouett
        
      